This action is one of libel and a motion was made to dismiss the complaint on the ground that it did not state facts sufficient to constitute a cause of action. This motion was granted upon the grounds, first, that the action was brought to recover damages to a business owned and conducted by a corporation rather than to plaintiff individually, and second,
that the article complained of was not libelous per se. We are not able to accept the view thus taken although it is not strange that the courts should have been misled by the rather confused assembly in the complaint of disjointed and irrelevant allegations. Arranging, however, these allegations in a more systematic and connected manner than was done by the pleader and disregarding those which are irrelevant and giving to the complaint thus framed that liberal interpretation to which it is entitled when challenged for insufficiency, we have, as we think, a pleading which does place the complainant individually in the status of a plaintiff.
We have first a series of allegations which under permissible transposition are quite plain. They are to the effect that plaintiff was and for several years had been engaged in the mercantile agency business furnishing, publishing and distributing mercantile reports, business reviews and adjusting and collecting bills and accounts for *Page 500 
his patrons; that he was "trading" as the Creditors Audit Collection Bureau and as Attorneys Bureau of Collections which, we suppose, may be interpreted to mean that he was carrying on his mercantile agency and collection business under those names. Then follow allegations to the effect that the American Protective and Credit Service Corporation is a domestic corporation and that the good will and business of the above-named "Bureaus" although managed, conducted and operated by the plaintiff were "owned by the American Protective and Credit Service Corporation." Of course it is difficult to understand how the good will and business of an occupation conducted by a private individual could be owned by a corporation but that allegation is probably immaterial and at most only menaces the capacity of plaintiff to prove his cause of action as alleged. Then still farther follow a series of allegations that the American Protective and Credit Service Corporation established a branch office at Havana, Cuba, "which was operated by the plaintiff in connection with the Attorneys Bureau of Collections and Creditors Audit Collection Bureau," and that plaintiff "operating for and in conjunction with" said corporation "was competing with the defendant in a similar business in the United States and Cuba;" that the defendants who were conducting the business of furnishing mercantile reports being envious of the success of the plaintiff "acting for and in conjunction with" the corporation above named and "with the intent and for the purpose of injuring the business, credit and good name of the plaintiff" and that of the corporation above named, maliciously published and circulated and distributed the alleged libel.
When we extract from all of these allegations their material substance we think they may be interpreted as meaning that plaintiff, under the names of the "Bureaus" above specified, was carrying on the business described in the complaint and that in connection with the conduct *Page 501 
of this business which he himself owned and operated he was also acting as the manager of a similar business conducted by the American Protective and Credit Service Corporation and that, while thus engaged, the defendants circulated a libelous statement which injured him and also (that being utterly irrelevant) the business of the corporation. The allegations thus interpreted allege a cause of action in behalf of plaintiff provided that the statement complained of was libelous per se,
for no special damages are alleged.
This article after purporting to quote a long statement made by plaintiff said about him, amongst others, the following things: "We have not learned anything about the antecedents of Franklin H. Brown before he came to New York. He was for some years credit man for S. Stein  Co. * * * and lost his position there. Then * * * he became secretary of the Creditors Audit and Adjustment Association which had been organized to look after embarrassed concerns, help them out, or put them through bankruptcy. * * * The information derived by our investigator relative to the personal characteristics of Franklin H. Brown * * * indicated that the house with which he was formerly connected, S. Stein 
Co., were very critical, and inquiry should be made of them by anyone interested in the agency or who might use it in large transactions. This information tended also to criticise the paying qualities of Brown and that he had been guilty of ungentlemanly practices, but it was merely information coming into the hands of our investigator, and we have no means at all of verifying or disapproving it. What interests prospective users of the agency more than anything else is the manner in which its work is conducted, * * * and the promptness with which its remittances are made. In our judgment, in summing up this report, prospective users of the agency should satisfy themselves thoroughly as to its abilities and the character of the men back of it." *Page 502 
These allegations suggest that plaintiff's business history had been subject to criticism and that on at least one occasion he had lost his position; that people intending to use such an agency as he was conducting were interested more than in anything else in the manner in which its work was conducted and the promptness with which its remittances were made and that defendants' information tended "to criticise the paying qualities of Brown;" that he had been guilty of ungentlemanly practices and that his agency was a proper subject for thorough investigation by prospective clients. Under proper innuendoes we think that a jury at least would be permitted to say that when defendants, with the surrounding statements, reported that "the paying qualities" of Brown had been criticised this would mean either that he was in financial straits and thus unable to pay promptly or else that he intentionally and improperly retained moneys which came into his hands in his collection business. The possession and exhibition of either of these qualities by plaintiff undoubtedly would impair his standing and character in his business where, as the article stated, promptness of remittances was especially important and thus the article might be found to contain charges affecting plaintiff's standing, honesty and reliability in the business which he is pursuing and if untrue they would be libelous per se. (Townsend on Slander, sec. 191; Moore v. Francis, 121 N.Y. 199; Woodruff v.Bradstreet Co., 116 N.Y. 217; Hartnett v. Plumbers' SupplyAssoc., 169 Mass. 229, 235.)
Thus we reach the conclusion that the disposition made of defendants' motion in dismissing plaintiff's complaint was erroneous and that the orders appealed from should be reversed, with costs in all courts, and defendants' motion denied, with costs.
HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Orders reversed, etc. *Page 503